DETAILED ACTION
EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Please AMEND claim 23 as follows:

Per claim 23, line 2, please REPLACE the term “a” directly between the terms “of” and “part” with the term “each” to recite “a probability of each part”

Allowable Subject Matter

Claims 1-4, 6-12, 15, and 17-24 are allowed.

The following is an examiner’s statement of reasons for allowance: The present invention relates to a system and method of visually inspecting an object, such as a vehicle, using extended reality (augmented, virtual, and/or mixed reality) applications, and providing feedback, such as the condition and/or features of the object, to a user.  The prior art of record disclose similar features of the claimed invention as outlined in the previous Office Action.  However, the prior as a whole.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACINTA M CRAWFORD whose telephone number is (571)270-1539. The examiner can normally be reached 9:00 a.m. to 5:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571)272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/JACINTA M CRAWFORD/Primary Examiner, Art Unit 2612